Citation Nr: 1133949	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond September 1, 2006, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to August 1996.

The matter came to the Board of Veterans' Appeals (Board) initially on appeal from an April 2008 rating decision, denying the benefit sought.  The Board notes that, although the Muskogee RO retains jurisdiction over the instant appeal given its nature as a claim pertaining to educational benefits, the Houston, Texas, RO normally has jurisdiction over claims filed by the Veteran. 

In September 2010, the Board remanded the issue to the RO to furnish the Veteran's representative with a copy of the statement of the case (SOC) and to afford his representative with an opportunity to submit argument and/or evidence.  It now has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran served on active duty from March 23, 1979 to August 31, 1997.

2.  The Veteran's delimiting period for receiving Chapter 30 education benefits expired on September 1, 2006.

3.  The Veteran's request for an extension of his delimiting date was received on January 15, 2008.

4.  The evidence does not reflect that the Veteran had a physical or mental disability, which prevented him from initiating and/or pursuing an educational program, at any time during the period of eligibility.



CONCLUSION OF LAW

The criteria for extension of the delimiting date, beyond September 1, 2006, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1033(a), (c); 21.7050; 21.7051 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In January 2008, the RO sent the Veteran a letter requesting more information regarding his disability(ies) which prevented school attendance and explained the deadlines for receipt for a request for an extension.  In a February 2008 follow-up letter, the RO asked the to provide the exact beginning and ending dates of the period(s) during which he could not go to school or attend training because of his disability(ies) and to provide the names and addresses of employers for each job held during any period of disability, the beginning dates he started working and the ending dates he stopped working for each employer, and the weekly hours he worked.  His claim was reconsidered and denied in April 2008.  Following receipt of the Veteran's notice of disagreement later the same month, his claim was readjudicated and a statement of the case was issued in June 1008.  Hence, while some of this notice was provided after the initial rating action, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or a supplemental SOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issue denied herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  The claims file contains multiple copies of statements and documents submitted by the Veteran, on his behalf, including a former supervisor's statement, post-service medical records, an Extension of Ending Date Attachment, notice of cancellation of order for withholding of wages, bankruptcy court order discharging debtor, and Congressional correspondence.  He failed to appear for a scheduled February 2009 Central Office Board hearing and the case was specifically remanded so that his representative could file a response to the SOC.  Although a copy of the SOC and a VA Form 646 was provided to his representative in December 2010 in compliance with the Board's remand, an April 2011 entry reflects that no response was ever received.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Thus, with respect to the Veteran's appeal, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter decided on appeal.


Analysis

In various statements, including statements dated October 16, 2007, February 6, 2008, March 10, 2008, and July 10, 2010, the Veteran asserted that he was unable to attend school due to medical disability, financial hardship and job lay-offs which caused his filing of Chapter 13 bankruptcy in 1997 that last five years until discharge of debt in December 2, 2002.  

In a December 11, 2006 statement, a former supervisor confirmed that the Veteran worked as a supply technician for S3, Ltd. in the year 2000 and for George Sharp in the year 2003, and that both companies laid off hundreds of employees back to back when their government contracts were not renewed.

In a February 6, 2008 statement, his treating physician noted that the Veteran had been diagnosed with diabetes mellitus-type II in 2000 and that since then he had been on various medication regimes in an effort to control the disease, but it was still uncontrolled.  This physician added that the Veteran was also being treated, or had been treated, for hypertension, hyperlipidemia, gallstones, and recurrent bloody stools and that he had right ear hearing loss.  

In a February 6, 2008 statement, the Veteran explained that he believed that being a Vietnam Era veteran that his educational entitlements were transferable to his dependent son and reiterated his medical disabilities and the employment difficulties he had suffered, adding that he wanted his benefits reinstated so that the monies could be used to pay off the parent loan that he acquired to pay for his son's education.

In an Extension of Ending Date Attachment received February 8, 2008, the Veteran indicated that he had diabetes mellitus-type II, hypertension, hyperlipidemia, right ear hearing loss, and bad feet and contended that these disabilities prevented him from going to school beginning in February 1997 to the present time.  Even so, the Veteran also reported that he was employed on a full-time basis beginning in 2000 and ending in 2004.  Medical records from the Naval Hospital Corpus Christi, Texas, dated from September 2000 to January 2007, showed treatment for diabetes mellitus-type II and hemorrhoids.

In a March 10, 2008 statement, the Veteran reported that he had been employed from September 3, 1996 through December 19, 2001, from February 2, 2002 through September 20, 2003 and from October 16, 2003 to the present.

Prior to filing for an extension of his delimiting date, the Veteran had submitted a request to transfer his educational assistance benefits from himself to his son on a VA Form 22-1990.  However, such transfer required that the claimant be on active duty at the time of implementation and was not permitted under the law prior to November 1, 2007.  In addition, he asked that his parent loan taken out for his son's education be paid off.  Repayment of a parent loan is the responsibility of the claimant.  VA does not disburse benefits for loan repayments nor does it have authority to request that collection and loan fees be removed by the Department of Education.  Thus, such issues are beyond the Board's purview and jurisdiction. 

In a Certificate of Eligibility (Chapter 30) dated July 24, 1997 and sent to the Veteran, VA informed him that he was entitled to 36 months of education benefits and that such benefits must be used before September 1, 2006, the date eligibility ends.  Even assuming that VA was deficient in its duty to properly explain the importance and applicability of the September 1, 2006, delimiting date, the Board could not find in his favor because "'[t]he remedy for breach of such an alleged obligation cannot involve the payment of benefits where the statutory eligibility requirements for those benefits are not met.'"  Scretching v. Principi, 18 Vet. App. 541 (2004) (quoting Harvey v. Brown, 6 Vet. App. 416, 424 (1994)).  See also 38 U.S.C.A. § 7104(a).

The provisions of Chapter 30, Title 38 of the United States Code (Montgomery GI Bill), allow for educational assistance for members of the Armed Forces after their separation from military service.  Generally, veterans are provided a 10-year period of eligibility during which they are entitled to use Chapter 30 educational assistance benefits.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  The 10-year period begins on the date of the Veteran's last discharge from active duty of 90 days or more.  Id.  In the present case, the Veteran's only period of active duty ended on August 31, 1996.  Thus, the Veteran's correct delimiting date for use of Chapter 30 benefits is September 1, 2006, and the eligibility period has expired.

The delimiting period of eligibility for Chapter 30 benefits may be extended if the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

Medical infeasibility to pursue training ordinarily may not be found for any period during which the Veteran was employed full time unless: (1) the medical evidence indicates that the employment was part of a medically prescribed rehabilitation program; or (2) the employment was of a marginal nature and the disability can reasonably be deemed to have restricted the Veteran from concurrent pursuit of the chose program of training; or (3) the nature of the disability actually precluded the claimant from pursuing the desired program of training.  See 38 U.S.C.A. § 3031(d).

VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which the Veteran's original period of eligibility ended; or (2) one year from the date on which the Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or furnish notice of the time limit for filing of a claim will not extend the time periods allowed.  38 C.F.R. § 21.1033(a).

In this case, the application for an extension of the delimiting date must have been received by whichever is later: one year from the correct delimiting date (September 1, 2006) or one year from the date when the Veteran's disability no longer prevented him from resuming his education.  38 C.F.R. § 21.1033(c).

VA received the Veteran's application for an extension on January 15, 2008, more than one year after the September 1, 2006 deadline.  Thus, the Veteran's application for an extension of the delimiting date was untimely.  Therefore, the question becomes on what date the Veteran was no longer prevented from beginning or resuming a chosen educational program due to disability.  

Here, the preponderance of the evidence is against an extension of the delimiting date.  The evidence provided by the Veteran generally reflects that he was employable from September 3, 1996 up until September 1, 2006 and thereafter, except for periods between lay-offs that had resulted from termination of government contracts, not disability.  The medical evidence fails to show that the nature of the Veteran's disabilities actually precluded him from going to school or attending training.  In this regard, the Veteran repeatedly indicated that he had to work to pay his bills.

The Board notes that the Veteran mistakenly contends that the delimiting date should also be granted due to hardship.  However, the regulations he points to only applies to Veterans who already had been discharged from active duty and had a break in service and then reentered active duty for 90 days or more after becoming eligible.  Here, the Veteran served continuously for 20 years and 14 days.  
 
The Board notes that the United States Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384- 385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, the Veteran's lack of knowledge or understanding of the regulations cannot provide the basis for extension of the delimiting date.

The legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  As the evidence does not establish that the Veteran had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met.

As the disposition of this claim is based on the law, and not on the facts of the case, the Veteran's claim for a delimiting date beyond September 1, 2006, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond September 1, 2006, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


